375 F.2d 1012
Inez Tyler Bellinger MUTCHERSON, Appellant,v.UNITED STATES of america, Appellee.
No. 23954.
United States Court of Appeals Fifth Circuit.
April 21, 1967, Rehearing Denied July 3, 1967.

B. Clarence Mayfield, Savannah, Ga., for appellant.
Allen L. Chancey, Jr., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellee.
Before BROWN and BELL, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The appellant was convicted upon three counts charging wagering tax violations under 26 U.S.C.A. 7203.  She argues that her convictions should be reversed because of insufficiency of the evidence, illegality of the search of her house, and prejudice of the judge.  A consideration of each of these contentions shows them to be entirely without merit.


2
Affirmed.